DETAILED ACTION
In Applicant’s Response filed 1/18/22, Applicant has amended claims 1-2, 4, and 7; amended the specification; and submitted replacement drawing sheets. Currently, claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 1/18/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (WO 2016181576).
With respect to claim 1, Yamada discloses a covering article (garment configured to cover at least the lower abdomen, buttocks and crotch – abstract; made from fabric such as the laminated sheet 600 in fig 11a) comprising:
A stretchable waterproof sheet (the garment is configured to stretch due to the presence of elastic members – abstract lines 12-13; and the garment comprises a waterproofing agent as disclosed in claim 37 which thereby renders the garment waterproof) comprising:
a liquid diffusive sheet (first nonwoven fabric 100; fig 11a; fabric 100 can be a hydrophobic nonwoven fabric – page 13 of translation; hydrophobic materials inherently are diffusive to water whereas hydrophilic materials will trap water molecules) having a property of diffusing absorbed liquid (hydrophobic materials inherently are diffusive to water whereas hydrophilic materials will trap water molecules);
a moisture-permeable film with a property of transmitting vapor and not liquid is laminated on the liquid diffusive sheet (hydrophobic sheet 209 shown in fig 11a; the sheet 600 is described as being a laminated structure and thus layers 100 and 209 are interpreted as 
elastic members (rubber elastic members 700 – fig 11a) joined to at least one of the liquid diffusive sheet or the moisture-permeable film (elastic members 700 are directly adjacent to sheet 100 as shown in fig 11a and thus are interpreted as being “joined” to this layer to form a laminated structure) and arranged substantially in parallel with each other (as shown in fig 11a), wherein;
a pair of opposing side edges are joined to each other to cause the elastic
members to be substantially annular (the garment is configured to cover the abdomen and buttocks as described in the abstract which requires the material to encircle the body, the side edges of the fabric must be joined to one another in order to do so; the elastic members 700 are interpreted as being annular when the fabric is configured as a tubular or body-encircling garment because the members 700 are arranged in a loop when the fabric is formed as a tube) and creating a single opening on each end of the covering article (a single opening is provided on one end for encircling the waist of the user during use and a single opening is provided at the opposite end to accommodate a leg of the user during use; the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements such as an additional “single opening” which provides a second leg opening in the garment – see MPEP  § 2111.03; each leg opening is interpreted as being a “single opening” since they are separate, independent structures), and

the elastic members cause formation of recesses and protrusions (as shown in fig 17 the garment is configured to have recesses at non adhesive parts 800 where gaps are formed between layers 200 and 400 wherein the recesses are in between protruding regions; expansion and contraction of the elastic members 700 are interpreted as contributing to formation of these recesses/protrusions in the material);
the elastic members (700) having the substantially annular shape (as discussed above) are formed to press a periphery of a skin of the user (the elastic members press the body by the elasticity of the elastic member when worn – translation page 1; elastic members are dispersed throughout the material as shown i.e. in figure 11a and thus are interpreted as being provided on areas at the periphery of the garment to thereby press on the skin at those periphery areas), enabling suppression of liquid intrusion in multiple stages (liquid intrusion inherently will be suppressed at areas where the elastic members 700 press against the skin and thereby provide a barrier to liquid movement past the pressed area); and the wearing site of the user is a thigh (as shown i.e. in figures 1 and 5, the garment is constructed to include leg portions which are worn on the thighs). 
claim 3, Yamada discloses the invention as claimed (see rejection of claim 1) and also discloses that the elastic members (700) have a linear shape (translation page 18), and are joined to at least one of the liquid diffusive sheet or the moisture-permeable film by an adhesive applied on a peripheral surface (bonded by a hot melt adhesive; the adhesive may be applied to all of the sheets which would include application to peripheral surfaces or in various patterns – translation pages 6, 17-18).
With respect to claim 4, Yamada discloses the invention as claimed (see rejection of claim 3) and also discloses that the elastic members having a substantially annular shape (elastic members 700; configured as a loop to form the garment as described in the rejection of claim 1) are continuously arranged along the wearing site when the user wears the covering article (as shown in fig 11a, the members 700 are continuously arranged across the entire length of the sheet).
	With respect to claim 5, Yamada discloses the invention as claimed (see rejection of claim 1) and also discloses that the article further comprises a fiber sheet (non-woven fabric sheet 205; fig 11a; the nonwoven fabric layers are formed of fibers – translation page 13) laminated on an outer surface of at least one of the liquid diffusive sheet
or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).
	With respect to claim 9, Yamada discloses the invention as claimed (see rejection of claim 3) and also discloses that the article further comprises a fiber sheet (non-woven fabric 
or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).
With respect to claim 10, Yamada discloses the invention as claimed (see rejection of claim 4) and also discloses that the article further comprises a fiber sheet (non-woven fabric sheet 205; fig 11a; the nonwoven fabric layers are formed of fibers – translation page 13) laminated on an outer surface of at least one of the liquid diffusive sheet
or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2016181576).
With respect to claim 2, Yamada discloses the invention as claimed (see rejection of claim 1) but does not disclose that the elastic members (700) are positioned closer to the skin of the user than the liquid diffusive sheet (100) when the user wears the covering article. However, as illustrated in at least figures 9a-g, Yamada teaches that the layers forming the laminated fabric can be arranged in various different ways. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have rearranged the layers of the sheet 600 to position the elastic members 700 at a location where they would be closer to the skin surface during use than the fabric 100 since Yamada contemplates such a modification and rearranging parts of an invention involves only routine skill in the art. 
claim 6, Yamada discloses the invention substantially as claimed (see rejection of claim 2) and also discloses that the elastic members (700) have a linear shape (translation page 18), and are joined to at least one of the liquid diffusive sheet or the moisture-permeable film by an adhesive applied on a peripheral surface (bonded by a hot melt adhesive; the adhesive may be applied to all of the sheets which would include application to peripheral surfaces or in various patterns – translation pages 6, 17-18).
With respect to claim 7, Yamada discloses the invention substantially as claimed (see rejection of claim 6) and also discloses that the elastic members having a substantially annular shape (elastic members 700; configured as a loop to form the garment as described in the rejection of claim 1) are continuously arranged along the wearing site when the user wears the covering article (as shown in fig 11a, the members 700 are continuously arranged across the entire length of the sheet).
	With respect to claim 8, Yamada discloses the invention substantially as claimed (see rejection of claim 2) and also discloses that the article further comprises a fiber sheet (non-woven fabric sheet 205; fig 11a; the nonwoven fabric layers are formed of fibers – translation page 13) laminated on an outer surface of at least one of the liquid diffusive sheet or the moisture-permeable film that are laminated (sheet 205 is laminated on the outer surface of sheet 209 as shown in figure 11a; the sheets are interpreted as being laminated to one another to form the laminated structure 600).

Response to Amendments/Arguments

Regarding the specification, Applicant’s amendments have been entered and fully considered. Applicant’s continued cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 102, Applicant’s arguments on page 7 of the Response have been fully considered but are not persuasive because the new limitations added to claim 1 (in the amendments filed 1/18/22) are features that are disclosed in the Yamada reference as outlined in the rejection of claim 1 provided above.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on page 7 have been noted but are not persuasive for at least the same reasons as provided above with respect to the rejections under 35 USC 102.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786